 1
 2
 3
                             UNITED STATES DISTRICT COURT
 4
                            CENTRAL DISTRICT OF CALIFORNIA
 5
                                    WESTERN DIVSION
 6
 7
 8                                                 Case No.: 2:17-cv-06580-R-AGR
     Iris Delgado,
 9                                                 ORDER
10                     Plaintiff,
11          vs.
12 Charter Communications, Inc. aka
   Spectrum Billing Services, Inc.,
13
14                Defendant.
15
16
            Based on the Stipulation of counsel, the case is dismissed with prejudice,
17
     each party to bear its own attorney fees and costs.
18
19
     Date: April 4, 2019
20
                                                   ___________________________
21
                                                   Judge: Judge Manuel L. Real
22
23
24
25
26
27
28
      2:17-cv-06580-R-AGR                                                            ORDER
